Exhibit 10.26

CHEMOCENTRYX, INC.

2012 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

ChemoCentryx, Inc., a Delaware corporation (the “Company”), pursuant to its 2012
Equity Incentive Award Plan (as amended, the “Plan”), hereby grants to the
individual listed below (the “Holder”), the number of shares of the Company’s
Common Stock (the “Shares”) listed below. This Restricted Stock award (the
“Award”) is subject to all of the terms and conditions set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) and the Plan, each of which is incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Restricted Stock Award Grant Notice
(this “Grant Notice”) and the Restricted Stock Agreement.

 

Holder:         Grant Date:        

Number of Shares of

Restricted Stock:

        Vesting Schedule:    Subject to the terms of the Restricted Stock
Agreement, the Award shall vest on the first anniversary of the Grant Date,
provided that Holder does not experience a Termination of Service prior to such
date. In addition, the Shares shall vest upon the occurrence of a Change in
Control.

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Holder has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Holder has been
provided with a copy or electronic access to a copy of the prospectus for the
Plan. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement. The Award
is subject to the terms and conditions of the Plan which are incorporated herein
by reference. In the event of any inconsistency between the Plan and the
Restricted Stock Agreement, the terms of the Plan shall control. If Holder
wishes to file a Section 83(b) election, as described in Section 3.8 of the
Restricted Stock Agreement, Holder must do so within 30 days of the Grant Date.

 

CHEMOCENTRYX, INC.     HOLDER By:                                   
                                                   By:  
                                                                             
Print Name:                                                                     
  Print Name:                                                                   

Title:                                                            
                   

             



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached, the
Company has granted to Holder the number of Shares of Restricted Stock under the
Plan set forth in the Grant Notice, subject to all of the terms and conditions
set forth in this Agreement, the Grant Notice and the Plan.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

ISSUANCE OF SHARES

2.1 Issuance of Shares. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Holder the number of Shares of Restricted Stock set forth
in the Grant Notice in consideration of Holder’s service to the Company or its
Affiliates, for which the Administrator has determined Holder has not been fully
compensated, and the Administrator has determined that the benefit received by
the Company as a result of such service has a value that exceeds the aggregate
par value of the Shares, which Shares, when issued in accordance with the terms
hereof, shall be fully paid and nonassessable.

2.2 Issuance Mechanics. On the Grant Date, the Company shall issue the Shares to
Holder and shall (a) cause a stock certificate or certificates representing the
Shares to be registered in the name of Holder, or (b) cause such Shares to be
held in book entry form. If a stock certificate is issued, it shall be delivered
to and held in custody by the Company and shall bear the restrictive legends
required by Section 4.1 below. If the Shares are held in book entry form, then
such entry will reflect that the Shares are subject to the restrictions of this
Agreement. Holder hereby agrees to execute a stock assignment in a form
acceptable to the Company with respect to the Shares upon the request of the
Company.

ARTICLE III.

FORFEITURE AND TRANSFER RESTRICTIONS

3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2 below, in
the event of Holder’s Termination of Service for any reason, including as a
result of Holder’s death or disability, all of the Unreleased Shares (as defined
below) shall thereupon be forfeited immediately and without any further action
by the Company (the “Forfeiture Restriction”). Upon the occurrence of such a
forfeiture, the Company shall become the legal and beneficial owner of the
Unreleased Shares and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Holder. The Unreleased Shares and
any stock assignment executed by Holder shall be held by the Company in
accordance with Section 3.4 until the Shares are forfeited as provided in this
Section 3.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no



--------------------------------------------------------------------------------

longer is in effect. Holder hereby authorizes and directs the Secretary of the
Company, or such other person designated by the Administrator, to transfer the
Unreleased Shares which have been forfeited pursuant to this Section 3.1 from
Holder to the Company.

3.2 Release of Shares from Forfeiture Restriction. The Shares shall be released
from the Forfeiture Restriction in accordance with the vesting schedule set
forth in the Grant Notice. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.” As soon as administratively practicable following the
release of any Shares from the Forfeiture Restriction, the Company shall, as
applicable, either deliver to Holder the certificate or certificates
representing such Shares in the Company’s possession belonging to Holder, or, if
the Shares are held in book entry form, then the Company shall remove the
notations on the book form. Holder (or the beneficiary or personal
representative of Holder in the event of Holder’s death or incapacity, as the
case may be) shall deliver to the Company any representations or other documents
or assurances as the Company or its representatives deem necessary or advisable
in connection with any such delivery.

3.3 Unreleased Shares Not Transferable. No Unreleased Shares or any interest or
right therein or part thereof may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
the Shares issuable pursuant to the Award have been issued, and all restrictions
applicable to such Shares have lapsed. No Unreleased Shares or any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of Holder or his or her successors in interest nor shall they be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.4 Escrow. Holder, by acceptance of this Award, shall be deemed to appoint, and
does so appoint, the Company and each of its authorized representatives as
Holder’s attorney(s)-in-fact to effect any transfer of forfeited Unreleased
Shares to the Company as may be required pursuant to the Plan or this Agreement,
and to execute such representations or other documents or assurances as the
Company or such representatives deem necessary or advisable in connection with
any such transfer. The Company, or its designee, shall not be liable for any act
it may do or omit to do with respect to holding the Shares in escrow and while
acting in good faith and in the exercise of its judgment.

3.5 Rights as Stockholder. Except as otherwise provided herein, upon issuance of
the Shares by the Company, Holder shall have all the rights of a stockholder
with respect to said Shares, subject to the restrictions herein, including the
right to vote the Shares and the right to receive any cash or share dividends or
other distributions paid to or made with respect to the Shares.

3.6 Forfeiture and Claw-Back Provisions. Holder hereby acknowledges and agrees
that the Award is subject to the provisions of Section 11.5 of the Plan.

3.7 Tax Withholding. The Company and its Affiliates have the authority to deduct
or withhold, or require Holder to remit to the Company or the applicable
Affiliate, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation, if
applicable) required by Applicable Law to be withheld with respect to any
taxable event arising pursuant to this Agreement. Holder is ultimately liable
and responsible for all taxes owed in connection with the Shares, regardless of
any action the Company or any Affiliate takes with respect to any tax
withholding obligations that arise in connection with the Shares. Neither the
Company nor any Affiliate makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
sale of the Shares. The Company and its Affiliates do not commit and are under
no obligation to structure the Award to reduce or eliminate Holder’s tax
liability.

3.8 Section 83(b) Election. Holder understands that Section 83(a) of the Code
taxes as ordinary income the difference between the amount, if any, paid for the
Shares and the Fair Market Value of such Shares at the time



--------------------------------------------------------------------------------

the Forfeiture Restriction on such Shares lapses. Holder understands that,
notwithstanding the preceding sentence, Holder may elect to be taxed at the time
of the Grant Date, rather than at the time the Forfeiture Restriction lapses, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Grant Date. In the event
Holder files an 83(b) Election, Holder will recognize ordinary income in an
amount equal to the difference between the amount, if any, paid for the Shares
and the Fair Market Value of such Shares as of the Grant Date. Holder further
understands that an additional copy of such 83(b) Election form should be filed
with Holder’s federal income tax return for the calendar year in which the date
of this Agreement falls. Holder acknowledges that the foregoing is only a
summary of the effect of United States federal income taxation with respect to
the award of Shares hereunder, and does not purport to be complete. HOLDER
FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING HOLDER’S
83(b) ELECTION, AND THE COMPANY HAS DIRECTED HOLDER TO SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH HOLDER MAY RESIDE, AND THE TAX
CONSEQUENCES OF HOLDER’S DEATH.

ARTICLE IV.

RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

4.1 Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and applicable state and federal corporate and securities
laws):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
CHEMOCENTRYX, INC. 2012 EQUITY INCENTIVE AWARD PLAN AND AN AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND CHEMOCENTRYX, INC. COPIES OF SUCH
PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF CHEMOCENTRYX, INC.

4.2 Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

4.3 Removal of Legend. After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Holder’s request, a new certificate
or certificates representing such Shares shall be issued without the legend
referred to in Section 4.1, and delivered to Holder. If the Shares are held in
book entry form, the Company shall cause any restrictions noted on the book form
to be removed.

ARTICLE V.

MISCELLANEOUS

5.1 Adjustments. Holder acknowledges that the Award, including the vesting of
the Award and the number of Shares subject to the Award, is subject to
adjustment in the discretion of the Administrator upon the occurrence of certain
events as provided in this Agreement and Article 11 of the Plan.

5.2 Not a Contract of Employment or other Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon Holder any right to continue to serve
as an employee or other service provider of the Company



--------------------------------------------------------------------------------

or any of its affiliates. Holder understands and agrees that this Award does not
alter the at-will nature of his or her employment or service relationship with
the Company and is not a promise of continued employment or service for the
vesting period of the Award or any portion of it.

5.3 Conformity to Securities Laws. Holder acknowledges that the Plan, the Grant
Notice and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.4 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of Holder.

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Holder shall be
addressed to Holder at the address for Holder in the Company’s personnel
records. By a notice given pursuant to this Section 5.5, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

5.6 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

5.7 Tax Representations. Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

5.8 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, then the Plan, the Award and this Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.9 Paperless Administration. By accepting this Award, Holder hereby agrees to
receive documentation related to the Award by electronic delivery, such as a
system using an internet website or interactive voice response, maintained by
the Company or a third party designated by the Company.

5.10 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

5.11 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that



--------------------------------------------------------------------------------

might be applied under principles of conflicts of laws. Should any provision of
this Agreement be determined by a court of law to be illegal or unenforceable,
the other provisions shall nevertheless remain effective and shall remain
enforceable.

5.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Holder with respect to the subject matter
hereof, including without limitation, the provisions of any offer letter
regarding equity awards to be awarded to Holder by the Company, or any other
oral, implied or written promises, statements, understandings, undertakings or
agreements by the Company or any of its representatives regarding equity awards
to be awarded to Holder by the Company.